Motion granted and the order of this court entered on May 12, 1966 is amended by striking out the designation of Anthony F. Marra, Esq., as counsel to prosecute the appeal and by substituting therefor Hyman Fisch, Esq., of 36 West 44th Street, New York, N. Y., 10036, as such counsel. The time within which appellant shall perfect this appeal is hereby enlarged until 120 days from the date of filing of the record (see Code Crim. Pro., § 535). Concur — Botein, P. J., Breitel, Rabin, McNally and Stevens, JJ.